Citation Nr: 0313936	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  98-00 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for status-post 
anterior cruciate tear, left knee, currently rated as 20 
percent disabling.

2.  Entitlement to a rating in excess of 30 percent, from 
March 11, 1998 to September 30, 1999, for schizophrenic 
reaction, paranoid type.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney At 
Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from May 1991 to May 1994.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions issues in October 1998 and February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The October 1998 rating decision 
denied the veteran's claims for a rating in excess of 20 
percent for his left knee disability and a rating in excess 
of 10 percent for his psychiatric disorder.  Thereafter, in 
January 2000 rating decision and concurrent Supplemental 
Statement of the Case (SSOC), the RO increased the rating for 
schizophrenic reaction to 30 percent, from September 30, 
1998, and to 70 percent, effective from October 1, 1999; and 
granted a total (100 percent) compensation rating based on 
individual unemployability, also effective from October 1, 
1999.

In an October 2000 decision, the Board granted a 30 percent 
rating for the veteran's schizophrenic reaction for the 
period from March 11, 1998 to September 29, 1998, and a 100 
percent rating effective October 1, 1999.  The Board also 
denied the left knee claim.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a March 2001 Order, the Court vacated the 
Board's October 2000 decision to the extent it denied the 
left knee claim and a rating in excess of 30 percent for the 
schizophrenic reaction for the period from March 11, 1998, to 
September 30, 1999.  The Court remanded these issues for 
reconsideration in light of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002).  In September 2001, the Board remanded 
these issues for additional development.  As a preliminary 
matter, the Board finds that the RO has substantially 
complied with these remand directives, and that a new remand 
is not required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).

The February 2003 rating decision denied the veteran's 
special monthly compensation claim.

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  The veteran's service-connected left knee is manifested 
by pain and moderate instability.  However, his left knee is 
not manifested by severe recurrent subluxation or 
instability.

3.  The competent medical evidence also reflects that the 
veteran has developed arthritis in the left knee due to his 
service-connected status-post anterior cruciate tear, with 
resulting painful, slight limitation of motion; the medical 
evidence does not show that his left knee disability is 
productive of limitation of motion that more nearly 
approximates flexion limited to 30 degrees or extension 
limited to 15 degrees, even with consideration of pain.

4.  The Board finds that while there is evidence of 
occupational and social impairment attributable to the 
service-connected schizophrenic reaction during the pertinent 
period of March 11, 1998, to September 30, 1999, the 
competent medical evidence does not show that it was of such 
severity to constitute reduced reliability and productivity 
due to such symptoms as: circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.

5.  In addition to his left knee and psychiatric disorders, 
the veteran is service-connected for lumbosacral strain which 
is evaluated as 10 percent disabling.

6.  The veteran's service-connected disabilities have not 
resulted in the inability to dress and undress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance; inability of the claimant to feed himself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to tend to the wants of nature; 
or incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment

7.  Although the veteran's service-connected schizophrenic 
reaction is currently evaluated as 100 percent disabling, he 
does not have an additional service-connected disability or 
disabilities independently evaluated as 60 percent or more 
disabling which are separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems.

8.  The veteran has not been rendered permanently housebound 
by reason of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected status post anterior cruciate 
tear, left knee, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
and 5261 (2002).

2.  The criteria for a separate rating of 10 percent for 
arthritis of the left knee with slight limitation of motion 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003-5010 (2001); VAOPGCPREC 
23-97 and 9-98.

3.  The criteria for a rating in excess of 30 percent, from 
March 11, 1998 to September 30, 1999, for the veteran's 
service-connected schizophrenic reaction, paranoid type, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic 
Codes 9203 (2002).

4.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or being housebound 
due to service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.350, 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA became law on November 9, 2000.  VA has also revised 
the provisions of 38 C.F.R. § 3.159 effective November 9, 
2000, in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  In September 2001, the Board remanded the 
veteran's left knee and psychiatric disorder claims for 
consideration of the VCAA.  Further, the RO advised the 
veteran of the evidence necessary to substantiate these 
claims, including the applicable criteria for a higher 
disability rating, by various documents such as the October 
1998 rating decision, the July 1999 Statement of the Case 
(SOC), the multiple SSOCs, as well as correspondence dated in 
October 2001.  This information was also provided by the 
prior Board decision of October 2000.  Moreover, the October 
2001 correspondence and the February 2003 SSOC specifically 
addressed the applicability of the VCAA to the facts of these 
claims.  Regarding the special monthly compensation claim, 
the RO advised the veteran of the evidence necessary to 
substantiate this claim by the February 2003 rating decision 
and the April 2003 SOC, which included references to the 
VCAA.  In essence, these documents kept the veteran apprised 
of what he must show to prevail in his claims, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the Board notes that it 
does not appear that the veteran has identified any pertinent 
evidence regarding any of his claims that has not been 
obtained or requested by the RO.  Moreover, the RO accorded 
the veteran multiple examinations, and he has not indicated 
that his service-connected disabilities have increased in 
severity since the last pertinent examinations.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.



Increased Ratings

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Left Knee

Background.  Service connection was established for status 
post anterior cruciate tear of the left knee by a June 1994 
rating decision.  

At a November 1997 VA orthopedic examination, the veteran 
reported that he experienced left knee pain that was mild to 
moderate, and that it occurred every other day.  He also 
experienced stiffness all day, and majority of the day.  No 
swelling was present, but it was noted that buckling occurred 
about 3 times in a month, and that the veteran wore a Swedish 
knee cage daily and for the majority of the waking up hours.  
It was also noted that he had surgery in November 1996 for 
repair of the anterior cruciate ligament, which improved the 
buckling but not the pain.  Regarding impairment, the veteran 
reported that he could not bend his left knee as it 
aggravated the knee pain; that the knee pain was temporarily 
relieved with hot tub soaks; he was weight bearing on the 
right lower extremity as he went up and down stairs; he could 
not squat; his standing tolerance was limited to 20 minutes; 
his walking tolerance was limited to 2 blocks; and he could 
not run.  On examination, his left knee range of motion was 
110 degrees of flexion, and zero degrees extension.  It was 
also noted that the he was not weight bearing fully on the 
left lower extremity, and that he was doing it as tolerated.  
X-rays taken of the left knee in November 1997 resulted in an 
impression of status-post surgery which most likely included 
anterior cruciate ligament repair; and possible minimal 
degenerative joint disease.  Based on the foregoing, the 
examiner diagnosed status-post residuals of repair of 
anterior cruciate ligament, left knee, with moderate pain and 
functional impairment; as well as minimal degenerative joint 
disease of the left knee.

At a September 1998 VA general medical examination, the 
veteran complained, in part, of pain, stiffness, weakness, 
fatigue, lack of endurance, and instability to the left knee.  
He also reported that he treated his knee with topical 
analgesics and Naprosyn.  He also reported that he had flare-
ups if he did any squatting down on the left knee, or if he 
sat for one hour or greater.  Further, he reported that he 
experienced moderate pain that would last for one hour, and 
during which he lost 15 percent of functioning.  While he 
admitted to using a brace for his knee, he denied crutches or 
canes.  Additionally, he reported that he could no longer 
play sports, nor could he squat using the left knee.

On examination, it was noted, among other things, that 
visualization of the left knee revealed a well-healed, 
nontender surgical scar.  There was mild tenderness on 
palpation of the mediolateral joint space.  The politeal 
space was free of Baker's cyst.  Range of motion was from 
zero degrees extension to 120 degrees flexion.  Diagnoses 
included status-post surgical repair of the anterior cruciate 
ligament.

At a subsequent October 1999 VA orthopedic examination, the 
veteran indicated that he was not currently taking any 
medication for his left knee.  He did complain of difficulty 
in squatting, as well as left knee weakness, stiffness, and 
occasional swelling.  Further, he reported that the left knee 
would sometimes give way, but he denied locking.  He also 
reported a lack of endurance and fatigability.  In addition, 
it was noted that he wore a left knee brace, and indicated 
that his symptoms would flare-up 3 or 4 times a week.  
Moreover, he complained of instability and laxity in the left 
knee. 

On examination, it was noted that the veteran was able to do 
passive and active range of motion of the left knee.  The 
actual range of motion testing showed extension to zero 
degrees, as well as flexion from zero to 120 degrees with 
minimal pain and discomfort from 120 to 125 degrees.  There 
was minimal laxity of the lateral collateral ligament and 
minimal abnormality noted on drawer sign.  Slight valgus 
changes were noted at 30 degrees flexion.  There was no 
swelling, effusion, redness, or any significant skin changes 
noted.  There was also a well-healed, surgical scar.  
Further, he was found to have good motor strength, and was 
able to raise and extend the left knee against both gravity 
and resistance.  Nevertheless, he complained of weakness and 
tended to guard the movement, usually on stairs or uneven 
surfaces, and avoided quick turns on the left knee.  However, 
his gait was found to be normal.  No ankylosis was found to 
be present, but there was tenderness bilaterally around the 
patella on the medial and lateral aspects, as well as on the 
medial and lateral aspect of the left knee itself.  X-rays of 
the left knee showed prior surgery for anterior cruciate 
ligament repair; no patellar subluxation, but minimal lateral 
tilting was not excluded; and slight narrowing of the medial 
joint space.  Diagnosis following examination was status-post 
left knee anterior cruciate ligament repair with 
postoperative residuals and instability.

Following the Board's remand, the veteran underwent a new VA 
orthopedic examination in September 2002.  At this 
examination, the veteran noted that he had had left knee 
surgery in 1996, and denied any surgery since that time.  He 
also reported that he had a knee brace at home which he 
sometimes used for activities where he might twist his knee.  
However, he sometimes hurt his knee more when the brace had 
been on for too long.  Further, he reported that he had not 
been doing physical therapy, but he did have prescription 
medication which he took occasionally.  His level of pain was 
a 7, but it went up to a 9 about 3 times a week.  Activities 
usually caused exacerbation of the pain, while soaking or 
icing the knee helped the pain.  At the time of the 
examination, he reported his pain was at a 6.  Moreover, he 
reported occasional weakness, stiffness, and popping; that 
the knee would only give way if he ran or "cut" without his 
brace; and denied swelling, heat, redness, as well as any 
dislocations or recurrent subluxations of the knee.  He did 
not that he felt like he could not lift as much weight due to 
the left knee.  In addition, he reported that he was told he 
had "arthritis" in the knee, but not rheumatoid or similar 
arthritis.

On examination, the veteran's gait was found to be 
unremarkable.  Range of motion of the left knee was from zero 
to 130 degrees.  There was no effusion or discoloration.  In 
addition, he had a well-healed, vertical incision over the 
patellar tendon/tibial tubercle area that was mildly tender.  
A screw head also appeared palpable in the area.  Further, 
there was also several, well-healed portal incisions, the 
most medial of which was mildly tender.  There also appeared 
to be some mild tenderness over the inferior peripatellar 
region, but no medial or lateral joint line tenderness.  
Moreover, he had a positive anterior drawer test, as well as 
Lachmann's, but there did not appear to be an endpoint to 
both.  Additionally, there was lateral laxity (veteran went 
into varus) on testing both in extension and at 30 degrees of 
flexion.  There was no McMurray's.  It was also noted that X-
rays showed mild degenerative joint disease as well as the 
knee being status-post left anterior cruciate ligament 
repair; and a screw in the proximal tibia as note clinically.  

Based on the foregoing, the examiner noted that the veteran 
was service-connected for his left knee, and that in spite of 
appropriate anterior cruciate ligament reconstruction, he 
continued to have left knee laxity which would undoubtedly 
contribute to earlier and progressive degenerative changes in 
the left knee.  Further, the examiner opined that during the 
exacerbations, the veteran was 10 percent worse than he was 
during the examination.


Legal Criteria.  The veteran's service-connected left knee 
disorder is evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under this Code, slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment, while a 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a.

The General Counsel for VA held in VAOPGCPREC 23-97 that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additionally disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a schedular rating in excess of 20 percent for his service-
connected status-post anterior cruciate tear of the left 
knee, but that he is entitled to a separate rating of 10 
percent based upon arthritis and painful motion of the left 
knee.

The Board notes that the competent medical evidence 
consistently shows that the veteran's service-connected left 
knee disorder is manifested by moderate instability, pain, 
and limitation of motion.  As detailed above, his complaints 
of pain and buckling/instability of the knee are noted on the 
VA medical examinations conducted in November 1997, September 
1998, October 1999, and September 2002.  These examinations 
also reflect that he does not have full flexion of the left 
knee.  See 38 C.F.R. § 4.71, Plate II.

However, even when taking into consideration the veteran's 
complaints of pain, the competent medical evidence does not 
show that his left knee is manifested by severe recurrent 
subluxation or instability.  In pertinent part, the Board 
notes that the November 1997 VA examiner stated that the 
veteran had moderate pain and functional impairment; the 
October 1999 examiner found the veteran to have good motor 
strength, that he as able to raise and extend the left knee 
against both gravity and resistance, and had a normal gait; 
while the September 2002 VA examiner found the veteran's gait 
to be unremarkable.  Further, the veteran reported at the 
September 2002 VA examination that he had had no dislocations 
or recent subluxations of the knee.  The September 2002 VA 
orthopedic examiner also opined that during the 
exacerbations, the veteran was 10 percent worse than he was 
during the examination.  As such, it does not appear that the 
veteran would have severe recurrent subluxation and/or 
instability even during exacerbations.  Thus, he does not 
meet or nearly approximate the criteria necessary for a 
rating in excess of 20 percent under Diagnostic Code 5257.

The Board also finds that the veteran is entitled to a 
separate rating of 10 percent for arthritis and painful 
motion of the left knee, pursuant to VAOPGCPREC 23-97 and 9-
98.  Here, the medical evidence shows that the veteran has 
developed arthritis/degenerative joint disease of the left 
knee.  For example, X-rays taken at the November 1997 VA 
examination indicated possible minimal degenerative joint 
disease.  Granted, this X-ray report only disclosed 
"possible" arthritis; it did not definitively conclude at 
that time that there was arthritis.  Similarly, X-rays taken 
at the time of the October 1999 VA examination indicated 
slight narrowing of the medial joint space, but did not 
definitively conclude that arthritis was present.  However, 
the most recent VA examination of September 2002 specifically 
stated that X-rays did in fact show that the veteran had mild 
degenerative joint disease.  Moreover, the examiner 
essentially related the etiology of these degenerative 
changes to the service-connected status-post anterior 
cruciate tear.  In short, the competent medical evidence 
shows that arthritis developed in the left knee due to the 
service-connected disability.  As such, a separate rating is 
warranted.

The Board has already acknowledged that the left knee is 
manifest by pain and limitation of motion, which warrants at 
least a 10 percent rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5010 and VAOPGCPREC 9-98.  However, the 
veteran is not entitled to a rating in excess of 10 percent 
based upon his arthritis and limitation of motion because the 
medical evidence does not show that the left knee has flexion 
limited to 30 degrees or less, nor extension limited to 15 
degrees or more.  Despite his complaints of pain, the 
pertinent VA medical examinations consistently show that the 
veteran has full extension to zero degrees.  Further, these 
examinations show that he has had flexion from 110 to 130 
degrees.  The Board also reiterates that the September 2002 
VA orthopedic examiner opined that during the exacerbations, 
the veteran was 10 percent worse than he was during the 
examination.  Based on the foregoing, the Board finds that 
the veteran does not meet or nearly approximate the criteria 
for a rating in excess of 10 percent under either Diagnostic 
Code 5260 or 5261.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
status-post anterior cruciate tear of the left knee, and that 
he is entitled to a separate rating of no more than 10 
percent for arthritis of the left knee.  In making this 
determination, the Board took into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, but has 
determined that they do not permit a schedular rating in 
excess of 10 percent under Diagnostic Codes 5003-5010.  As 
detailed above, the Board acknowledged that the left knee was 
manifested by pain and resulting functional impairment.  
Despite these subjective complaints, the record does not 
contain objective evidence by which it can be factually 
ascertained that there is additional functional impairment of 
the knee to a degree that more nearly approximates flexion 
limited to 30 degrees or extension limited to 15 degrees.  
The Board also notes that the Court has indicated that 
Diagnostic Code 5257 "is not predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the status-post anterior cruciate tear of 
the left knee, and for a separate rating in excess of 10 
percent for arthritis of the left knee.  As the preponderance 
of the evidence is against these claims, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

II.  Schizophrenic Reaction

Background.  Service connection was established for an 
acquired psychiatric disorder (now diagnosed as schizophrenic 
reaction) by a September 1996 rating decision, evaluated as 
10 percent disabling effective August 24, 1995.  Among other 
things, it was noted that the veteran was treated for a 
personality disorder during service, and that he was 
diagnosed with schizophrenic reaction, paranoid type, shortly 
after service.

The veteran initiated his current increased rating claim in 
March 1998.  In support of this claim, he submitted a copy of 
a psychology evaluation report, dated in January 1996.  Among 
other things, it was noted that he became paranoid of other 
people's motives during his military service, and that he 
felt he could not trust anybody.  Since his discharge from 
service, he had been living with his grandmother.  Although 
he tried to work for some temporary agencies and the UPS, he 
had not obtained permanent employment.  He also reported that 
he had lumbar spine and left knee problems.  He had no past 
history of legal problems, and was currently getting his 
financial needs met through his grandmother.  The clinician 
who completed this report found the veteran cooperative and 
willing to complete the testing.  Further, the veteran's mood 
was found to be euthymic, and his affect was somewhat 
blunted.  He was able to answer all questions logically and 
coherently.  There seemed to be no indications of any 
hallucinations.  However, he did exhibit some paranoid 
ideation and delusions of grandeur.  Moreover, his insight 
was found to be impaired as he had no comprehension of how 
serious his condition might be.  His judgment was found to be 
fair as he was goal-directed and wanted to work.  Also, he 
was able to set goals for himself, but tended to overestimate 
his abilities and set unrealistic goals for himself.

The veteran's performance and verbal IG were found to be 
similar, and in the Low Average range.  He exhibited a 
relative strength in his ability to visualize a whole from 
its part, and he was "able to memory verbal information and 
retain it except for math," which was a significant 
weakness.  Additionally, he exhibited a significant weakness 
in verbal and nonverbal reasoning, and had difficulty 
determining relationships between objects.  He also exhibited 
a weakness in reproducing new material with speed and 
accuracy.  Moreover, it was opined that he did not have the 
ability to complete college work, but should have the ability 
to finish a trade school as he had already succeeded in such.  
Further, he had the ability to benefit from a rehab program, 
and could certainly benefit from this type of support.

Personality testing suggested severe pathology, and it was 
noted that the veteran had exhibited paranoid ideation.  

The veteran's MMPI profile suggested that he was 
unconventional in thought, affect, and behavior.  It was 
noted that people with profiles like this often appeared 
distressed and confused, and reported a wide range of 
psychological symptoms some of which might be quite serious.  
Further, his projective drawings suggested that there were 
severe problems that might not yet be obvious, but would 
eventually emerge.  His MMPI-2 profile suggested that he was 
anxious, depressed, hostile, resentful, emotionally labile, 
restless, hyperactive, indecisive, and emotionally 
inappropriate.  While he might appear grandiose and boastful, 
his underlying self-concept was generally poor and unstable.  
It was stated that he would show a need for achievement, but 
that his actual performance was usually average or below, 
resulting in chronic frustration and low self-esteem.  It was 
also stated that he would usually avoid competitive 
situations where his adequacies could be tested.  His 
thinking was often confused and unusual.  Moreover, 
difficulty concentrating, disorientation, and other problems 
with reality testing would become apparent under stress.  
Interpersonally, because he feared emotional involvement, he 
would be socially isolated and have poor relationships, 
especially with the opposite sex.  When in a relationship, he 
exhibited a strong need for attention that, when unmet, would 
elicit resentment and anger.  It was noted that his hostility 
and paranoia seemed to be directed at his family, and that 
this would be a problem if he was employed.

The psychology evaluation report also noted that while the 
veteran was diagnosed with a personality disorder during 
service, testing and recent behavior suggested that his 
behavior was becoming more typical of someone with 
schizotypal personality traits as his detachment from family 
and friends, as well as excessive social anxiety, was 
becoming more apparent.  Further, it was noted that he 
continued to exhibit suspiciousness and paranoid ideation, as 
well as constricted affect, and a pervasive pattern of social 
and interpersonal deficits marked by acute discomfort with, 
and reduced capacity for, close relationships.  However, he 
also exhibited features of a paranoid personality disorder, 
including excessive suspiciousness and hostility.  In 
addition, it was noted that the veteran tended to be 
hypervigilent for potential threats and acts in a guarded, 
secretive manner, and in the past he had exhibited hostile, 
stubborn, and sarcastic expressions.  Additional general 
information was provided regarding people with paranoid 
personality disorders.  

The psychology evaluation report further noted that testing 
suggested that the veteran had the potential to continue to 
deteriorate, and develop a severe mental illness, and that 
because he continued to deteriorate especially under stress, 
the potential for further deterioration was quite possible.  
Moreover, while he did not exhibit tangential thinking or 
hallucinations, he had many of the symptoms including the 
formations of delusions that might be suggesting the 
emergence of paranoid schizophrenia.  

Based on the foregoing, the diagnostic impressions of the 
psychologist who conducted this evaluation were rule-out 
schizophrenia, paranoid type; personality disorder not 
otherwise specified with paranoid and schizotypal traits 
(premorbid); and borderline intellectual functioning.  
Moreover, the veteran's current global assessment of 
functioning (GAF) score was 40.  It is noted that GAF scores 
of 31 to 40 reflect some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).

The veteran's outpatient treatment records reflect ongoing 
treatment for his psychiatric problems.  In pertinent part, 
records from April 1997 note that he was unemployed, and had 
been admitted for job training.  It was noted that he was 
diagnosed with schizophrenia in 1993, but that it was 
currently controlled on medication.  Further, he had no 
homicidal or suicidal ideation, and no visual hallucinations.  
However, he did hear voices, which told him "to do the right 
thing."  In addition, it was noted that he denied depressive 
symptoms.  He was found to be pleasant, alert, oriented, and 
with no evidence of delusional thinking.  Mini mental status 
examination was intact.  Similarly, his recent and distant 
memory was found to be intact.  Overall impression was that 
the paranoid schizophrenia was controlled on current 
medication.

Subsequent records from May 1997 note that the veteran had a 
psychiatric consult for medication re-evaluation as he was 
actively psychotic and moderately to severely depressed.  
Moreover, it was stated that his functioning precluded him 
from being able to gain and maintain competitive employment 
at that time.  Thus, it was recommended that he seek limited 
employment or an Incentive Therapy position until such time 
that his functioning improved.

Records from June 1997 noted that the veteran's schizophrenia 
had been stable and had not required hospitalization since 
his period of active service.  It was noted that he reported 
hearing a voice since the age of 7 or 8, but that it was 
benign and would remind him to do things he should have done 
or suggested things he could do to help himself.  Further, he 
reported that the voice was non-critical, that it really did 
not give "commands," that he saw it as helpful, that he was 
not frightened or bothered by it, and that it occurred mostly 
when he was alone.  He denied any problems sleeping or with 
appetite.  It was noted that he had been somewhat depressed 
recently due to failure to get a job.  On mental status 
evaluation, he was found to be neatly groomed, friendly, and 
able to speak spontaneously.  Moreover, his thoughts were 
organized, and no delusions were present.  His affect was 
found to be appropriate, while his mood was mildly depressed.  
Senorium was clear.  Based on the foregoing, the clinician 
who conducted this evaluation stated that he did not see any 
evidence of acute psychosis at that time, and would recommend 
that the veteran continue with his present medications.

Records from November 1997 note that the veteran was 
attending school.

Records from June 1998 note, in part, that the veteran's 
paranoid schizophrenia was controlled with medication.

At a September 1998 VA mental disorders examination, it was 
noted that a review of the veteran's medical records 
indicated that he had been treated for paranoid 
schizophrenia, chronic type, for many years; that he was a 
domiciliary resident from April 1997 to June 1998; that he 
was prescribed anti-psychotic medication; that he took leave 
from the domiciliary in June 1998 to take a college course in 
mechanical engineering, and that he made a C in this course.  
Regarding his current symptomatology, it was noted that he 
had not been hospitalized on inpatient psychiatric ward since 
his last compensation and pension examination, that he 
reported generally stable symptoms for the past year; there 
had been no significant remissions during the past year; and 
he had no significant problems getting along with people or 
participating in his college course over the summer.

On examination, the veteran was found to be alert, oriented 
in all spheres, and cooperative.  His mood was generally 
calm, but his affect was flat.  It was noted that he reported 
no significant sleep disturbances and denied homicidal or 
suicidal ideations or intent.  His thought processes were 
found to be goal-directed, while his thought content was 
found to be somewhat suspicious and guarded.  It was noted 
that he reported no auditory hallucinations.  Further, his 
concentration was not grossly impaired.  His ability to 
recall 3 unrelated objects upon immediate recall was good, 
although there were some minor disturbances in the ability to 
recall one of these objects some 10 to 15 minutes later.  He 
was able to perform simple arithmetic tasks well, but had 
some problems on the serial sevens task.  Moreover, it was 
noted that he reported that he was facing some possible legal 
problems, as an assault charge had been filed against him.  
He was found to be competent to manage his VA benefits.  His 
GAF score was 60.  It is noted that GAF scores of 51 to 60 
reflect moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning.  See DSM-IV.

Based on the foregoing, the examiner diagnosed chronic 
paranoid schizophrenia. Further, the examiner commented that 
"other than a mild thought disorder, his symptoms appear 
generally stable."  

Records from January 1999 note that the veteran's medical 
history included chronic paranoid schizophrenia, but that he 
denied recent hallucinations.  On mental status evaluation, 
he was found to be alert, oriented times three, euthymic, 
with normal affect.

As mentioned above, the veteran has been assigned a 100 
percent rating for his service-connected schizophrenic 
reaction effective October 1, 1999.  The medical evidence 
dated subsequent to this effective date continues to support 
this rating.  As such, the pertinent period for the Board's 
evaluation of this increased rating claim is from March 11, 
1998, to September 30, 1999.  Nevertheless, the pertinent 
competent medical evidence regarding the severity of this 
disability as of and since October 1, 1999, is summarized 
below as it relates to the special monthly compensation 
claim.


Legal Criteria.  The veteran's service-connected 
schizophrenic reaction is evaluated under Diagnostic Code 
9203, and pursuant to the general rating formula used to rate 
psychiatric disabilities other than eating disorders, 
pursuant to 38 C.F.R. § 4.130.  Under this formula, when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication, a 
noncompensable (zero percent) evaluation is warranted.  
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the schedular 
criteria for a rating in excess of 30 percent for his 
service-connected schizophrenic reaction for the period from 
March 11, 1998, to September 30, 1999.

The Board acknowledges the contentions of the veteran's 
attorney regarding the January 1996 psychology evaluation 
report and the May 1997 progress note, the findings of which 
are noted in detail.  Further, the Board acknowledges that 
these records do indicate significant impairment attributable 
to the veteran's psychiatric disorder.  However, these 
records are dated prior to the pertinent evaluation period of 
March 11, 1998, to September 30, 1999.  More importantly, 
subsequent records beginning with June 1997 indicate that his 
symptoms had improved and were stable.  The Board finds that 
these records, which are more contemporaneous with the 
pertinent evaluation period, are entitled to more weight in 
determining the severity of the service-connected psychiatric 
disorder.

The Board finds that while there is evidence of occupational 
and social impairment attributable to the service-connected 
schizophrenic reaction during the pertinent period of March 
11, 1998, to September 30, 1999, the competent medical 
evidence does not show that it was of such severity to 
constitute reduced reliability and productivity due to such 
symptoms as: circumstantial, circumlocutory, or stereotyped, 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintain effective work and 
social relationships.

The Board acknowledges that the January 1996 psychology 
report assigned a GAF score of 40, indicating some impairment 
in reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  Further, the May 1997 medical 
records noted that he was actively psychotic, that his 
functioning precluded him from being able to gain and 
maintain competitive employment at that time.  However, as 
already stated, this was before the beginning of the 
pertinent evaluation period.  Also, the May 1997 record still 
recommended that he seek limited employment or an Incentive 
Therapy position until such time that his functioning 
improved.  Moreover, only a month later, in June 1997, there 
was no evidence of acute psychosis.  Additionally, the 
September 1998 VA mental disorders examination, which is the 
most comprehensive evaluation of the veteran's psychiatric 
impairment during the pertinent period, assigned a GAF score 
of 60 indicating moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  This 
examination also noted that he had successfully completed a 
college course; that he reported generally stable symptoms 
for the past year; there had been no significant remissions 
during the past year; and he had no significant problems 
getting along with people or participating in his college 
course; and that he only had a "mild" thought disorder.  
Based on the foregoing, the Board finds that the competent 
medical evidence reflects that, during the pertinent period 
of March 11, 1998, to September 30, 1999, the severity of the 
veteran's occupational and social impairment constituted no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal).  This 
corresponds to the current rating of 30 percent.  It does not 
correspond to the level of severity necessary to constitute 
the criteria of reduced reliability and productivity, and 
difficulty in establishing and maintain effective work and 
social relationships, which is necessary for the next higher 
rating of 50 percent.

The Board acknowledges that the September 1998 VA mental 
disorders examination found the veteran's affect to be flat.  
However, this symptom in and of itself does not warrant the 
next higher rating of 50 percent, especially as the competent 
medical evidence does not show the other symptoms and/or the 
occupational and social impairment to be of such severity as 
to warrant the next higher rating.  Also, the January 1999 
medical records noted that the veteran's affect was normal.

The competent medical evidence does not show that the 
veteran's service-connected schizophrenic reaction resulted 
in circumstantial, circumlocutory, or stereotyped speech 
during the pertinent evaluation period.  No evidence was 
reported of such on the September 1998 VA mental disorders 
examination, and the prior records of June 1997 indicated 
that he spoke spontaneously.

There is no competent medical evidence that the veteran 
experienced any panic attacks during the pertinent period of 
March 11, 1998, to September 30, 1999.

The record does not reflect that the veteran's service-
connected schizophrenic reaction resulted in difficulty in 
understanding complex commands during the pertinent 
evaluation period, nor impaired judgment, nor impaired 
abstract thinking.  For example, the veteran successfully 
completed a college course during this period.  Moreover, the 
September 1998 VA mental disorders examination found that he 
was alert, oriented to all spheres, that his thought 
processes were goal directed, and that his concentration was 
not grossly impaired.  The Board also reiterates that this 
examination assigned a GAF score of 60, indicating moderate 
symptoms or moderate impairment.  In addition, the medical 
records from January 1999 found the veteran to be alert and 
oriented times three.

The Board acknowledges that there is evidence of disturbances 
of motivation and mood to the extent the veteran was 
consistently noted to be paranoid, suspicious, and depressed.  
However, these findings correspond to the criteria for the 
current rating of 30 percent.

Similarly, the Board acknowledges that there is some evidence 
of memory problems during the pertinent evaluation period, in 
that the September 1998 VA examination noted that he was able 
to recall 3 unrelated objects upon immediate recall was good, 
although there were some minor disturbances in the ability to 
recall one of these objects some 10 to 15 minutes later.  
However, this does not correspond to the criteria of 
impairment of short and long term memory to the extent he had 
retention of only highly learned material, and forgetting to 
complete tasks.  Rather, it reflects no more than mild memory 
loss, which is part of the recognized criteria for the 
current 30 percent rating.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for the pertinent evaluation 
period of March 11, 1998, to September 30, 1999.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.


Special Monthly Compensation

Background.  The veteran underwent a new VA mental disorders 
examination in October 1999, at which he reported that during 
the past year he lived with his grandmother and had a 14-
month-old daughter who stayed with him periodically.  He also 
reported that he worked for about 2 weeks over the last year 
in a temporary job, that he was "overqualified" for most 
jobs that he applied for, and that his back and knee 
condition appeared to disqualify him.  Further, he reported 
that he was attending college, but only a few courses at a 
time and he was not "doing well."  

On examination, he reported that he slept little, about 4 
hours per night, and that his mind was always going.  He 
reported that he heard voices and had some visual 
hallucinations.  He further indicated that he had racing 
thoughts and confusion.  Regarding his memory, he reported 
that it was okay, but that he had a lot of trouble 
concentrating on his studies.  He also indicated that he 
stayed isolated from his family even though he lived with 
them but that sometimes he had thoughts about hurting them 
and he did not want to do that, so he stayed away from them.  
Further, he reported that he was charged with assault and 
battery, that he spent a couple hours in jail, but that when 
he went to trial the witness did not show up.  He denied 
alcohol or drug use, but indicated that he was thinking about 
alcohol.  Additionally, he reported that he had "associates," 
but no friends.  With respect to hobbies, he reported that he 
tried to go fishing and sit by himself, getting away from it 
all.  In regard to impulsiveness, he reported that his family 
irritated him, that they were "know it alls," and that he 
felt violent thoughts about them.  He also indicated that he 
had contemplated suicide about 2 weeks prior to the 
examination.  With regard to treatment, he reported that it 
had been about a year since he last saw a mental health 
doctor, and that the last time he took his medications was 
about 7 or 8 months previous.  It was noted that he wore a 
hat and dark glasses that appeared to conceal his features.  
It was also noted that his speech was monotonic regardless of 
subject, and that he often expressed suspicion and blame 
about the motives and intentions of others.  Moreover, his 
affect was found to be flat, and he had no insight into 
either his situation of his problems.

Based on the foregoing, the examiner diagnosed paranoid 
schizophrenia with chronic major depression.  The examiner 
also assigned a GAF was 35 to 40.  Further, the examiner 
commented that the veteran was under chronic stress as he was 
unmedicated for his condition, and that he appeared to be 
"in need of psychiatric treatment which he has avoided for 
the last 7 or 8 months."  

In a May 2001 statement, the veteran's attorney essentially 
contended that a higher rating was warranted for the service-
connected schizophrenic reaction based upon the January 1996 
psychology evaluation report and the May 1997 progress note.  
The attorney asserted that the January 1996 report indicated 
the veteran had severe psychological problems, and that the 
outlook for his employment was, at best, guarded.  Moreover, 
it was noted that the May 1997 progress note stated that the 
veteran was actively psychotic, moderately to severely 
depressed, and that his functioning precluded him from being 
able to gain and maintain competitive employment.  In 
addition, it was contended that these records warranted a 
total rating for the service-connected schizophrenic 
reaction.

A June 2001 statement from the VA vocational rehabilitation 
program informed the veteran that the evidence in his case 
indicated that he was found to be not reasonably feasible for 
achieving a vocational goal because providing him services 
would not result in his becoming employed.  Further, it was 
noted that the evidence considered in making this decision 
included the fact that he had been awarded a 100 percent 
rating for his schizophrenic reaction, paranoid type, because 
there was evidence of total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, and grossly inappropriate behavior.  
Moreover, it was noted that he exhibited similar symptoms in 
June 2001.  However, he was encouraged to reapply for 
benefits should his symptoms improve with medication or 
psychotherapy.

Medical records dated in November 2001 reflect that the 
veteran denied auditory hallucinations, but described general 
suspiciousness of motives of others.  He did report that he 
was taking his medications as prescribed, although it was 
noted one was overdue for refill.  Mental status examination 
showed the veteran to be alert and oriented, appropriately 
dressed and groomed, pleasant and cooperative during the 
interview, with his thoughts logical and coherent.  Further, 
there was no hallucinations or frank delusions, although 
suspiciousness persisted.  He had no suicidal or homicidal 
ideations, and his mood/affect was found to be euthymic.  
Overall assessment was schizophrenia, with poor treatment 
compliance.  GAF score was 40.

A November 2001 statement from a VA counseling psychologist 
informed the veteran that he as not being recommended for 
participation in a vocational rehabilitation program 
involving college class attendance as it was believed he was 
infeasible for these services.

A June 2002 psychiatric examination report noted, in part, 
that the veteran was last employed in 1999 for about 1 to 2 
months making computer boxes, and that he worked about 1 to 2 
months at a temporary job prior to that.  His employment 
prior to that was his active service with the military.  It 
was noted that he stated that he drove himself to the 
examination.  Regarding his history, it was noted that the 
veteran was the provider, that his reliability was adequate, 
but that he was quite vague, guarded and evasive in his 
answers.  It was also noted that he had been receiving 
treatment at VA, but that he had stopped going to see the 
psychiatrist, he had not been compliant in taking his 
medication, and that he last took his prescribed medication 
about 6 months earlier.  He was not attending any counseling.  
Further, it was noted that his progress notes from VA 
indicated that his response to treatment had apparently been 
fairly good.  However, his conversation at the present time 
was found to be definitely paranoid, and that he thought 
there was a conspiracy of people to undermine him and keep 
him from working.  He also reported that he had been 
depressed, and lost some weight in the first 5 months of the 
year.  He reported that he slept, but was not comfortable, 
and even though he slept all night he woke up tired.  He had 
made no attempts to resume work.  Moreover, he reported that 
he had been struggling with college for the last several 
years as a part-time student.  

On mental status examination, it was noted that the veteran 
was adequately groomed and dressed, and in no acute distress.  
His attitude was found to be cooperative, and his facial 
expression was alert.  There was no evidence of abnormality 
in motor activity, mannerisms, or eye contact.  He was also 
found to be spontaneous, coherent and relevant.  However, his 
logic was faulty in that he felt people were conspiring 
against him, and he could offer no logical reason other than 
he thought they might be jealous of him.  His cooperation 
with the examining clinician was found to be adequate.  There 
were no abnormalities noted in the speed, quantity, or 
quality of his speech.  Further, there was no evidence of 
tangents, flight of ideations, perserverations, or 
circumstantiality.  His mood was euthymic, while his affect 
was mood and situation congruent.  Regarding the content of 
thought, it was noted that he was quite preoccupied with 
people being against him and conspiring against him.  
Nevertheless, there was no evidence of loose associations, 
neologisms, "word salad," and perceptual distortions.  
Still, he was delusional concerning conspiracy and people 
trying to undermine him.  He denied hallucinations, but 
talked about people who were conspiring against him as though 
he could hear them talking about him from time to time.  He 
denied suicidal ideation in the context of the examination, 
except as might be reported subjectively.  Also, he was found 
to be oriented to person, place, and time.

Regarding his current level of daily function, it was noted 
that he lived alone, handled his own finances, cooked and ate 
one meal a day, and did all the household chores.  However, 
he could not do heavy lifting.  Nevertheless, he did grocery 
shopping, drove, read, and watched 1 to 2 hours of television 
per day.  He also went to church approximately twice a month, 
but did not go out to eat.  Further, he reported that he 
planned to start at a community college in July.  It was 
determined that his ability to cook, shop, and perform chores 
were not significantly impaired.  

With respect to social functioning, the veteran reported that 
he got along well with his maternal grandmother, but that he 
did not get along with his family because "we have different 
ideologies."  He also reported that he got along fairly well 
with the few friends that he had as long as they did not talk 
about money.  He reported that he avoided people in general.  

The veteran's appearance and ability to care for his personal 
needs was found to be adequate.  Further, he reported that he 
did not require any assistance with bathing, grooming, or 
personal hygiene.  His concentration, persistence, and pace 
was found to be adequate during examination.

Based on the foregoing, the examiner diagnosed schizophrenia.  
Further, the examiner stated that the veteran's current GAF 
score was 50, and that was both his lowest and highest score 
during the past year.  The examiner also stated that this 
denoted serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  Moreover, the 
examiner stated that the veteran's expected course of 
functioning over the next 12 months with current treatment 
was guarded, and that it was poor with no treatment.  In 
addition, the examiner indicated that the veteran was capable 
of managing his funds.

The veteran underwent a new VA mental disorders examination 
in July 2002, at which it was indicated that his medical 
records had been reviewed.  It was also noted that the 
veteran reported taking college courses, and that both his 
presentation and medical record reflected that he had 
difficulty with academic subjects.  Nonetheless, he reported 
that he planned to graduate from college and attend law 
school.  His schizophrenia symptoms appeared to be consistent 
in severity and duration.  However, it was unclear if he had 
lost time for work due to his schizophrenia or due to 
personality problems.  In addition, it was noted that his 
medical record indicated frequent no-shows.

On mental status examination, it was noted that the veteran 
was casually dressed, and that his speech was somewhat 
simplistic and belied the college success which he claimed.  
His thinking was found to reflect a chronic history of 
schizophrenic symptoms with paranoid hallucinations and 
delusions.  His mood was found to be somewhat depressed, 
while his affect was neutral.  Memory, both remote and 
recent, appeared uneven.  Nevertheless, he denied any 
inappropriate behavior.  Further, he was able to maintain 
personal hygiene.  He was also found to be oriented to 
person, place, and time.  He denied suicidal/homicidal 
ideations.  Moreover, there was no history of severe sleep 
impairment.  Additionally, he was considered competent with 
help from his support system to manage his own funds.  
Diagnoses following examination were schizophrenia, paranoid 
type; and personality disorder, not otherwise specified, by 
history.  GAF score was 39.

In addition to his schizophrenia and left knee disorder, the 
veteran is service-connected for lumbosacral strain, 
evaluated as 10 percent disabling.  He also has the following 
nonservice-connected disabilities: bilateral pes planus, 
bilateral eye condition, personality disorder, and a dental 
condition.


Legal Criteria.  Special monthly compensation is payable to a 
person who is permanently bedridden or so helpless as a 
result of service-connected disability that he is in need of 
the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the appellant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service-connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.351(d).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
special monthly compensation based on the need for regular 
aid and attendance or being housebound.

The competent medical evidence does not show that the 
veteran's service-connected disabilities have resulted in the 
inability to dress and undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities or through extreme weakness; 
inability to tend to the wants of nature; or incapacity, 
physical or mental, which requires care and assistance on a 
regular basis to protect the veteran from the hazards or 
dangers incident to his daily environment.  No such findings 
are shown by the competent medical evidence.  In fact, the 
June 2002 psychiatric examination report stated that, in 
regard to the veteran's current level of daily function, that 
he lived alone, handled his own finances, cooked and ate one 
meal a day, did all the household chores, grocery shopping, 
drove, read, watched 1 to 2 hours of television per day, went 
to church approximately twice a month.  In addition, he 
reported that he did not require any assistance with bathing, 
grooming, or personal hygiene.  Moreover, it was determined 
that his ability to cook, shop, and perform chores were not 
significantly impaired.  The subsequent VA mental disorders 
examination in July 2002 noted that he was able to maintain 
personal hygiene, and was oriented to person, place, and 
time.  Further, he has consistently been found to be 
competent to handle his VA benefits.

Regarding the criteria necessary for housebound status, the 
Board notes that while the veteran's service-connected 
schizophrenic reaction is currently evaluated as 100 percent 
disabling, he does not have an additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability.  As stated 
above, his other service-connected disabilities are the left 
knee disorder, which the Board has determined warrants no 
more than a 20 percent rating, and the low back disorder 
which is evaluated as 10 percent disabling.

The Board further finds that the competent medical evidence 
does not show that the veteran has been rendered permanently 
housebound by reason of his service-connected disabilities.  
As detailed above, the veteran has various activities outside 
of the home, including college course work, and it was 
determined in June 2002 that his ability to cook, shop, and 
perform chores were not significantly impaired.

Based on the foregoing, the Board finds that the veteran does 
not meet or nearly approximate the criteria necessary for 
special monthly compensation based on the need for regular 
aid and attendance or being housebound.  Thus, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.













ORDER

Entitlement to an increased rating for status-post anterior 
cruciate tear, left knee, currently rated as 20 percent 
disabling, is denied.

Entitlement to a separate rating of 10 percent for arthritis 
of the left knee with slight limitation of motion is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.

Entitlement to a rating in excess of 30 percent, from March 
11, 1998 to September 30, 1999, for schizophrenic reaction, 
paranoid type, is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

